
	

113 HR 4362 IH: To prohibit United States contributions to the United Nations Population Fund.
U.S. House of Representatives
2014-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4362
		IN THE HOUSE OF REPRESENTATIVES
		
			April 1, 2014
			Mr. Salmon introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To prohibit United States contributions to the United Nations Population Fund.
	
	
		1.Prohibition on United States contributions to the United Nations Population FundNo funds available to the Department of State or any other department or agency may be used to
			 provide contributions directly or indirectly to the United Nations
			 Population Fund.
		
